Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to Amendment and Remarks and Terminal Disclaimer concurrently filed on 10/11/2021 regarding patent application 16/633,924 and Preliminary Amendment concurrently filed on 01/24/2020.  The Terminal Disclaimer has been approved and recorded.  Claims 1 – 14 were originally filed in the application.  No claim had been cancelled and Claims 15 – 19 had been added in the Preliminary Amendment.  No claim has been cancelled and/or added in the Amendment filed 10/11/2021.  Claims 1 – 19 remain pending in the application.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended, based on the Amendment filed on 10/11/2021, to correct the following informality: 

Claim 16, line 4, change “DC chopper” to ––DC chopper.––.

Reasons for Allowance
3.	Claims 1 – 19 are allowed over the prior art of record.   An examiner's statement of reasons for allowance is given in the following: 
	Claims 1 – 11 and 15 – 19 are allowed because the prior art does not teach or fairly suggest the following subject matter:
A charging station for charging a plurality of electric vehicles, the charging station comprising: a supply device configured to couple to an electricity supply grid for supply the charging station with electric power; and a plurality of charging terminals, each charging terminal configured to charge at least one electric vehicle, wherein said each charging terminal comprises: a supply input; a charging output; and at least one DC chopper in combination with other limitations recited in independent Claim 1.

Claims 12 – 14 are allowed because allowable subject matters of independent Claim 12 are similar to that of Claim 1.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun J. Lin whose telephone number is (571) 272[Symbol font/0x2D]1899.  The examiner can normally be reached on Monday to Friday from 9:00am to 6:00pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SUN J LIN/Primary Patent Examiner, Art Unit 2851